Citation Nr: 0502011	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease on a direct incurrence basis.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
disability.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESSES AT HEARINGS ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

By rating decision dated in December 1979, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a heart disability, to include as secondary to Agent 
Orange.  He was notified of this decision and of his right to 
appeal by a letter dated the following month, but a timely 
appeal was not filed.  In a rating decision dated in April 
2004, the RO denied the veteran's claim for service 
connection for coronary artery disease.  

In the April 2004 rating action on appeal, the RO did not 
determine whether the veteran had submitted new and material 
evidence with respect to the claim for service connection for 
a heart disability.  Rather, it denied the veteran's claim on 
the merits following a de novo review of the record.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's April 2004 action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.

By rating action dated in February 1999, the RO denied the 
veteran's claim for an increased rating for PTSD.  This case 
was previously before the Board of Veterans' Appeals (Board) 
in November 2000, and was remanded in order to afford the 
veteran the opportunity to testify at a hearing before a 
Veterans Law Judge.  Such a hearing was conducted at the RO 
in 2001.  In May 2001, the Board again remanded the veteran's 
claim for additional development of the record.  A second 
hearing before the undersigned Veterans Law Judge was 
conducted in October 2004.  


FINDINGS OF FACT

1.  By rating decision dated in December 1979, the RO denied 
service connection for a heart disorder on a direct 
incurrence basis.  The veteran was notified of this decision 
and of his right to appeal, but a timely appeal was not 
filed.

2.  The evidence added to the record since the December 1979 
determination is cumulative of the evidence previously 
considered with regard to service connection for a heart 
disorder, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.

3.  The veteran has been granted service connection for PTSD 
and for diabetes mellitus.

4.  Competent medical evidence establishes that the veteran's 
diabetes mellitus aggravated his coronary artery disease.

5.  The veteran's PTSD is manifested by depressed mood, panic 
attacks and social isolation.  There is no evidence of gross 
impairment of thought processes, delusions or hallucinations.  







CONCLUSIONS OF LAW

1.  The RO's decision of December 1979, which denied service 
connection for a heart disorder on a direct incurrence basis, 
is final.  38 U.S.C.A.§ 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the December 1979 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a heart disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  Coronary artery disease is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(a) 
(2004).

4.  The criteria for a rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

The Board notes that a VA letter issued in January 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims for service connection 
for coronary artery disease, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claims.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In light of the favorable determination contained herein with 
regard to the claim for an increased rating for PTSD, 
additional development with regard to VA's duties to notify 
and assist would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA outpatient 
treatment records and reports of VA examinations.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a heart disability in January 1980.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  On the 
separation examination in March 1969, the heart and vascular 
system were evaluated as normal.  A chest X-ray study was 
negative.  Blood pressure was 120/60.

In a statement dated in August 1977, a private physician 
reported that he had evaluated the veteran for chest pain 
which had apparently been present for weeks.  The examiner 
commented that the veteran's description of the pain was not 
typical of coronary artery insufficiency.  It was noted that 
the examiner reviewed electrocardiograms that showed T-wave 
changes of the inferior wall that were non-specific and 
considered to be within normal limits for the veteran.  He 
added that the veteran had no clinical evidence of coronary 
atherosclerosis.  He believed the veteran was very anxious.  
A treadmill test later that month was negative.  

The veteran was afforded a general medical examination by the 
VA in April 1979.  He related that he saw a family physician 
in 1975 for chest pain and that the diagnosis was nervous 
stomach valve.  He asserted that the pains got worse in April 
1977 and he saw another physician who told him he had a 
nervous heart.  An examination of the cardiovascular system 
showed no murmurs or gallops.  Serial blood pressure readings 
were 150/90, 130/80, 130/80, 132/80, and 130/90.  A chest X-
ray study revealed no abnormality of the heart.  

Following a VA psychiatric examination in April 1979, the 
veteran reported he had been diagnosed with high blood 
pressure, a nervous condition and angina in 1977.  The 
clinical impression was mild anxiety, secondary to high blood 
pressure, or most probably, high blood pressure secondary to 
anxiety.  

The December 1979 rating decision 

By rating action dated in December 1979, the RO denied 
service connection for heart disease on the basis that it was 
not present in service or within one year thereafter.  It was 
also noted that there was no evidence that the veteran had 
been exposed to Agent Orange during service.

The additional evidence 

A chest X-ray study at a private hospital in January 1998 
revealed mild cardiomegaly, unchanged from a December 1997 
study.  It was noted during the hospitalization that the 
veteran was an insulin dependent diabetic.

On VA examination in September 2001 for diabetes mellitus, it 
was noted that the veteran had a history of hypertension and 
lower extremity claudication with walking.  The veteran 
reported that he carried Nitroglycerin until he was 36 years 
old, but not since that time.  He denied chest pain since 
1998.  He described dyspnea on exertion with one flight of 
stairs.  He stated that he was not being followed by a 
cardiologist.  He noted a history of hyperlipidemia for 
eighteen years, as well as a history of hypertension prior to 
1983.  The veteran also related a history of diabetes 
mellitus since 1989.  The pertinent diagnosis was 
hypertension.  

An angiography at a private facility in September 2001 
revealed three-vessel coronary artery disease with mildly 
reduced left ventricular ejection fracture.  

The veteran subsequently underwent coronary artery bypass 
graft surgery.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

As noted above, the RO originally denied service connection 
for heart disease on the basis that it was not present during 
service or within one year thereafter.  It was also noted 
that the veteran had not been exposed to Agent Orange.  The 
service medical records contain no clinical evidence of heart 
disease during service or for years thereafter.  In this 
regard, the Board observes that while the veteran reported 
complaints of chest pain in the 1970's, evaluations at that 
time failed to demonstrate the presence of cardiovascular 
disease.  The evidence submitted since the December 1979 
rating action consists of treatment for heart disease many 
years following the veteran's separation from service.  Some 
of this evidence is new in that it was not previously of 
record.  It cannot be deemed to be material since it merely 
confirms that the veteran had heart problems beginning many 
years after service.  The recently received evidence, 
considered in conjunction with the record as a whole, does 
not suggest that the veteran's heart disorder is related in 
any way to service.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
The additional evidence, considered in conjunction with the 
record as a whole, provides no findings suggesting that any 
chronic current heart disorder is related to service, or that 
cardiovascular disease was demonstrated within one year of 
his separation from service.  In fact, there is no competent 
medical evidence establishing the presence of coronary artery 
disease for many years following service.  The evidence of 
record as a whole continues to confirm that the veteran had a 
heart disorder many years after service.  As such, the 
deficiency noted as the basis for the prior final denial 
remains unestablished.  There is no evidence suggesting that 
cardiovascular disease, first documented many years after 
service, is related in any way to service on a direct 
incurrence basis.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for service 
connection for a heart disorder on a direct incurrence basis 
is not reopened.

	II.  Coronary artery disease claimed as secondary to 
service-connected disability 

Factual background

In addition to the evidence summarized in the section above 
concerning whether new and material evidence was submitted, 
the following evidence is pertinent to the veteran's claim 
for service connection for coronary artery disease on a 
secondary basis.

In a statement dated in November 2001, a private physician 
reported that the veteran had coronary disease and had 
recently undergone coronary revascularization.  He asserted 
that the veteran had mild left ventricular dysfunction 
secondary to ischemic coronary disease.  The physician opined 
that the veteran's diabetes had certainly contributed to the 
"onset of progression of his coronary disease."

In October 2002, an addendum to the September 2001 VA 
examination was prepared.  It was noted that the veteran's 
claims folder was reviewed, as well as years of VA and 
medical records.  The examiner noted that the veteran's file 
documented a history of elevated cholesterol, elevated 
triglycerides and hypertension.  It was indicated that in 
1996, the veteran reported to a physician that he had had 
diabetes mellitus for "four or five years."  The physician 
noted that the veteran reported that he had had a myocardial 
infarction when he was 28 years old, but that the 
documentation of this was lacking.  Based on a review of the 
record, the examiner stated that the veteran had documented 
coronary artery disease, for which he underwent coronary 
artery bypass graft surgery.  He noted that the veteran had 
been treated with cardiac medications for at least a few 
years in the 1970's.  He concluded, therefore, that it was 
unlikely that the veteran's cardiac condition was related to 
his diabetes mellitus as it appeared that he had other 
significant risk factors that were present for many years 
prior to the development of diabetes mellitus.  He added that 
he concurred with the veteran's private physician that the 
diabetes mellitus, especially when it was under inadequate 
control, as it was in the veteran's case, would contribute to 
the acceleration of coronary artery disease.

The veteran was afforded a VA examination of the heart in 
January 2004.  The veteran's claims folder was reviewed 
following the examination, although the October 2002 VA 
examination report was obtained in conjunction with the 
examination.  The examiner in January 2004 summarized the 
cardiac history from the previous VA examination.  It was 
noted that the veteran provided a history of diabetes 
mellitus in 1989 and that he experienced chest pain in the 
early 1970's.  It was indicated that the veteran had been 
evaluated in emergency rooms, but cardiac pathology was never 
documented.  It was also stated that the veteran had numerous 
risk factors that would contribute to coronary artery 
disease, including diabetes mellitus.  Following the 
examination, the diagnoses were coronary artery disease with 
coronary artery bypass graft in October 2001, diabetes 
mellitus, hypertension, hypercholesterolemia; 
hypertriglyceridemia, exogenous obesity with deconditioning, 
tobacco abuse by history and dyspnea, of unclear etiology.

The examiner commented that the veteran was not experiencing 
chest pain that would be consistent with an underlying 
coronary artery disease clinical scenario.  Yet, the veteran 
was clearly experiencing significant dyspnea.  The physician 
stated that he was not convinced that the veteran's ongoing 
dyspnea was truly a function of any underlying cardiac 
concerns.  He noted that the underlying cardiac function 
seemed to be quite adequate.  He opined, accordingly, that 
the veteran's diabetes mellitus would not be contributory 
with respect to his ongoing dyspnea.  He further stated that 
if the veteran's ongoing dyspnea was a function of any 
underlying cardiac pathology, then subsequent 
"acceleration" would be related to his underlying diabetes 
mellitus to a certain degree.  The physician also said that 
it would be fair to speculate that the diabetes mellitus 
would be more culpable than the veteran's history of elevated 
lipids and hypertension, but it would not be as ominous with 
respect to risk factors as it related to his deconditioning 
exogenous obesity in concert with his history of smoking.  
Finally, he speculated that the veteran's "underlying 
diabetes mellitus would contribute approximately 15 to 20% in 
terms of direct culpability with regards to any underlying 
'accelerated' coronary artery disease.  The numerous 
remaining risk factors would consequently contribute 80 to 
85%."

In a statement dated in July 2004, a private physician noted 
that the veteran had been hospitalized in March 1999 with 
chest discomfort.  The physician stated that the veteran had 
diabetes mellitus at that time, and that he was on medication 
for it.  Tests showed no evidence of ischemia.  He stated 
that as of March 1999, there was no evidence that the veteran 
had coronary artery disease.  He opined that he was "sure" 
that the coronary artery disease developed afterwards, 
requiring coronary artery bypass graft surgery, and that it 
was at least in part brought on by the veteran's diabetes 
mellitus.

Service connection is in effect for PTSD and for diabetes 
mellitus, Type II.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran asserts that his heart disease is related to his 
service-connected diabetes mellitus.  The only medical 
opinions of records support this allegation.  The Board notes 
that the veteran's private physician opined in November 2001 
that the veteran's diabetes contributed to the onset of his 
coronary disease.  A similar conclusion was reached by 
another private physician in July 2004.  In October 2002, a 
VA physician concluded that although the veteran's cardiac 
disease was not likely to be related to diabetes mellitus, it 
did contribute to the acceleration of the disease.  
Similarly, following the January 2004 VA examination, 
although the examiner was not entirely clear as to whether 
the veteran's diabetes mellitus caused the heart disease, he 
did conclude that it contributed 15-20 percent to the 
acceleration of the coronary artery disease.  Thus, the 
uncontradicted evidence in this case demonstrates that 
diabetes mellitus at least aggravated the veteran's coronary 
artery disease.  In the absence of any contrary medical 
opinion, the Board concludes that the evidence supports the 
claim for service connection for coronary artery disease as 
secondary to diabetes mellitus.  

	III.  An increased rating for PTSD 

Factual background

The veteran submitted a claim for an increased rating for 
PTSD in November 1998.

The veteran was afforded a VA psychiatric examination in 
December 1998.  He related that he had not worked since 1995 
because at that time, the symptoms of his PTSD began to 
worsen to the point that it interfered with his life.  He 
complained that his mood was not good, and had been worse 
since he had been diagnosed with carcinoid tumors.  He 
reported that he was irritable and that he slept poorly.  He 
maintained that he had nightmares on a nightly basis and that 
his energy was low.  He described having problems with 
concentration, hypervigilance and hyperstartle response.  He 
stated that his relationships were very limited, other than 
his wife and brother-in-law.  He denied homicidal ideation 
and visual hallucinations.  

On examination, the veteran was oriented to person, place and 
time.  He was able to recall three of three immediately, two 
of three after five minutes and the remaining item after one 
hint.  He was able to do a two-step calculation without 
difficulty.  His abstract thinking was intact.  His affect 
was blunted and he became somewhat angry when describing the 
events he said he experienced in Vietnam.  The diagnostic 
impressions were PTSD and history of alcohol dependence.  The 
Global Assessment of Functioning score was 55-60, with the 
highest in the previous year about 65.  The examiner 
commented that the veteran had notably diminished interest in 
activities and felt detached from others.  He displayed a 
restricted range of affect and described a sense of a 
foreshortened future.  

VA outpatient treatment records dated from 1998 to 1999 have 
been associated with the claims folder.  In August 1998, the 
veteran reported that he was under increased stress as it was 
thought he had a carcinoid tumor.  The Axis diagnosis was 
PTSD and the Global Assessment of Functioning score was 60.  
It was noted in April 1999 that he had significant medical 
problems and PTSD symptoms that were worse due to an increase 
in life stress.  When he was seen the following month, it was 
noted that he had flashbacks of Vietnam.  It was indicated 
that he was a worrier and had panic attacks.  The veteran 
reported increasing depression in June 1999.  He described 
having a lot of memories and nightmares and that he had hit 
his wife.  There was no active suicidal ideation, but the 
veteran stated he had stopped cleaning his weapons because it 
made him nervous.  

A private physician noted in May 2000 that the veteran's 
symptoms of PTSD included insomnia, fatigue, reduced 
concentration and difficulty making decisions.  It was also 
reported that the veteran suffered from nightmares and 
flashbacks of Vietnam that interfered with his sleep pattern 
and increased his level of anxiety.  Finally, it was noted 
that hypervigilance, diminished interest in social activities 
and emotional outbursts were present.  The pertinent 
diagnoses were PTSD and chronic major depression.  

Additional VA outpatient treatment records dated in 2000 and 
2001 have been associated with the claims folder.  The 
veteran was seen in a PTSD trauma group in September 2000 and 
presented with depressed mood and appropriate affect to mood.  
He was seen two weeks later and his affect was restricted.  
He related that he was concerned about being too isolated.  
In January 2001, it was indicated that the veteran continued 
to have a lot of stress due to medical problems.  He 
described an increased level of depression related to the 
hopelessness of his medical conditions.  The veteran also 
related that he felt discouraged and had some feelings of 
"wanting to quit" and not take his medications, but he 
stated that he would not carry out his plan.  The Global 
Assessment of Functioning score was 40.

The veteran was afforded a psychiatric examination by the VA 
in November 2001.  The examiner noted that he reviewed the 
claims folder.  The veteran stated that he last worked in 
August 1995 because helicopters caused increased flashbacks 
and he had to stop working.  He indicated that his symptoms 
were always present, and that he was on medications for PTSD.  
He noted that other than his wife and child, he had no 
friends or other contacts.  He related that his wife made him 
get out of the house on a daily basis.  On mental status 
evaluation, the veteran was well kept.  His thoughts were 
goal-directed and his speech was of normal cadence and 
volume.  His affect was rather blunted.  His eye contact was 
fair at best, primarily looking down at the floor.  His 
behavior was rather negative in terms of being hopeless and 
feeling as though he had been wronged by the VA, but was not 
threatening.  He stated that he last thought about suicide 
about five weeks earlier, when he had cardiac surgery.  He 
denied homicidal ideation.  

The veteran was oriented to person, place and time.  His 
memory was intact for three of three immediately and two of 
three after five minutes.  He did not recall the remaining 
item even after two hints.  He asserted that he experienced 
increased heart rate, nervousness and sweating, and stated 
that these episodes of anxiety usually occurred when he was 
out of the house.  He reported that he felt depressed all the 
time.  He felt that he was not motivated.  He denied 
difficulty with impulse control.  He endorsed difficulty with 
sleep.  The veteran denied symptoms consistent with mania.  
He claimed that he had recurrent stressing dreams of Vietnam 
every night.  The examiner indicated that the veteran 
displayed mild psychological distress and appeared anxious.  
The veteran related a sense of a foreshortened future, 
stating that things had better improve "otherwise I'll have 
to end it, I guess, the human body can only take so much."  
The pertinent diagnoses were PTSD, depressive disorder, not 
otherwise specified and history of alcohol dependence.  The 
Global Assessment of Functioning score was 50-55.  The 
examiner stated that this score reflected that the veteran 
displayed a mild degree of psychological distress while 
describing his in-service stressors.  The veteran did not 
display psychotic features.  His thoughts were goal directed 
during the evaluation.  The examiner commented that when the 
Global Assessment of Functioning score was 40 in March 2001, 
it was at a time when the veteran had additional stress, 
including the medical conditions of his wife and himself.  

VA outpatient treatment records dated from 2002 to 2004 have 
been associated with the claims folder.  It was noted in July 
2002 that the veteran continued to be irritable.  He stated 
that he was having Vietnam nightmares.  His PTSD symptoms 
were said to be at a moderate to high level.  In February 
2003, it was stated that his mood had improved.  He denied 
suicidal or homicidal ideation, even when his mood was down.  
A mental status evaluation revealed that his affect was 
somewhat anxious.  He was wringing or rubbing his hands 
almost constantly.  He had no formal thought disorder.  His 
insight and judgment were fair.  The diagnoses were PTSD and 
major depressive disorder.  The veteran reported in July 2003 
that on a scale of 0-10, with 0 being the most depressed, he 
was a 0.  He reported suicidal ideation and eventually 
admitted to a vague, not well-formulated plan of jumping off 
a bridge.  It was indicated that his wife had died six months 
earlier, and that his only social support was a daily call 
from his sister.  The Axis I diagnoses were PTSD and major 
depressive episode.  The Global Assessment of Functioning 
score was 35.  Later that month, the veteran rated his mood 
as 3-4/10.  He reported that his sleep was inconsistent.  He 
stated that he had to stay in bed for the better part of a 
day to get seven to eight hours of sleep.  He found it 
difficult to get motivated.  On mental status evaluation, he 
was neatly dressed and groomed.  His affect was congruent 
with his depressed mood.  The veteran denied suicidal 
ideation or plan.  He also denied homicidal ideation and 
audio or visual hallucinations.  His speech was goal 
directed.  The diagnoses were PTSD and major depressive 
disorder.  The Global Assessment of Functioning score was 40.  

The veteran was seen in a VA outpatient treatment clinic in 
October 2003 and stated that his mood was not doing very well 
because of aches and pains in his chest.  He asserted that 
there was bad news everywhere he turned.  He continued to 
grieve over his wife's death and became tearful when 
describing everything that was wrong.  He stated that it was 
not worth living.  The veteran denied any active plan or 
intent regarding suicide, but just felt sad and worthless.  
His mood was 1.5/10.  He claimed he had nightmares and bad 
dreams three to four times a week.  A mental status 
evaluation disclosed that he was neatly dressed and groomed.  
His affect was restricted and he maintained only minimal eye 
contact.  He denied homicidal ideation and audio or visual 
hallucinations.  The diagnoses were PTSD and major depressive 
episode.  The Global Assessment of Functioning score was 40.  
The following month, the veteran reported a decrease in 
motivation and sense of purpose, and an increase in self-
loathing.  He described an increase in physical distress.  
Mild depression was noted on mental status evaluation.  

In December 2003, the veteran was neatly dressed and groomed.  
His affect was sad and he had minimal eye contact.  He 
described his mood as more depressed.  He denied suicidal or 
homicidal ideation, and audio and visual hallucinations.  His 
speech was slow and his facial expression was sad.  The 
diagnoses were PTSD and major depressive disorder, 
complicated by multiple medical conditions, the anniversary 
of his wife's death, the holiday season and financial 
stressors.  In February 2004, the veteran indicated that he 
was worried about his physical health.  He felt more 
depressed and isolated.  He denied suicidal or homicidal 
ideation and audio or visual hallucinations.  His facial 
expression was sad.  The diagnoses were PTSD and major 
depressive disorder.  

In September 2004, a Vet Center therapist related that the 
veteran had been attending a group since May and that he had 
been addressing avoidance, anger, blame, clinging to the 
past, self-importance, victim/martyrhood, and resistance to 
change.  It was noted that the veteran's most problematic 
issue was the diminished ability to process feelings.  The 
gap between thinking, feeling and doing was severe and had 
resulted in major impairments in the veteran's social, 
personal and occupational functioning.  

In October 2004, the Post Commander of a service organization 
related that the veteran was a member and tried to be the 
finance officer.  However, the Commander indicated that he 
had to monitor all the veteran's work and to push him to do 
any work at all.  He stated that the veteran did very little 
socializing and that the veteran indicated to him that he had 
many bad nights, nightmares and flashbacks of Vietnam.  

In a statement dated in October 2004, a VA psychologist 
related that the veteran's symptoms were exacerbated 
following the death of his wife.  It was indicated that his 
main PTSD symptoms were poor sleep, reexperiencing and 
isolation.  It was concluded that these symptoms had impacted 
his personal and social functioning markedly and that the 
veteran continued to struggle with socialization issues.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).



General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;


      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a higher rating is warranted for 
PTSD.  The record discloses that the veteran has been 
afforded psychiatric examinations by the VA twice during the 
course of his appeal, and there are extensive outpatient 
treatment records.  The VA psychiatric examination in 
December 1998 revealed that the veteran was depressed, 
irritable, had recurrent nightmares of Vietnam, and had some 
memory impairment.  His range of affect was restricted.  The 
more recent VA psychiatric examination, conducted in November 
2001, demonstrated that the veteran reported increased 
depression, and intrusive recollections and distressing 
dreams of Vietnam.  The examiner commented that the veteran 
had a blunted affect and appeared anxious.  While the Global 
Assessment of Functioning score was 55-60 at the time of the 
December 1998 VA examination, the November 2001 Global 
Assessment of Functioning score was 50-55.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.

The veteran has received treatment for his PTSD symptoms by 
the VA for several years.  These records reflect that his 
mood is depressed and that he is sad.  In addition, he had 
suicidal ideation on one occasion.  He also suffers from 
irritability, and intrusive recollections and distressing 
dreams of Vietnam.  His Global Assessment of Functioning 
scores have ranged from 35-60.  Given the ongoing nature, 
persistence and severity of the veteran's symptoms, the Board 
is of the opinion that his PTSD has become worse.  The Board 
finds that, with resolution of doubt in the veteran's favor, 
a 70 percent evaluation is appropriate for PTSD.  

However, a 100 percent evaluation is not warranted as there 
is no clinical evidence that the veteran has total 
occupational and social impairment.  He has remained married 
for a number years.  Although he is not currently working, 
unemployment is not synonymous with total occupational 
impairment in this case.  The treatment records all establish 
that he is able to perform activities of daily living, 
including good hygiene, and there is no indication of any 
impairment in thought processes.  He denies legal 
difficulties, and has reported engaging in activities outside 
the home on a daily basis, albeit per his wife's insistence.  
These medical findings militate against assigning a rating in 
excess of 70 percent.  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder on a direct incurrence basis, the appeal is 
denied.

Service connection for coronary artery disease, claimed as 
secondary to service-connected disability, is granted.

A rating of 70 percent for PTSD is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


